Citation Nr: 1827193	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar strain (back disability), to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include anxiety and depression (claimed as "mental condition").

3.  Entitlement to service connection for residuals, prostate cancer.

4.  Entitlement to service connection for a bilateral leg condition.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for headaches

7.  Entitlement to an effective date prior to July 25, 2013, for the award of service connection for tinnitus.

8.  Entitlement to an effective date prior to July 25, 2013, for the award of service connection for bilateral hearing loss.

9.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

10.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is an October 2017 rating decision granting an earlier effective date for the award of service connection for bilateral hearing loss and assigning initial disability ratings for the earlier periods.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The October 2017 rating decision also granted an earlier effective date for the award of tinnitus.  The Veteran had previously perfected an appeal for the issue of entitlement to an earlier effective date for tinnitus.  Specifically, with regard to tinnitus, the April 2016 rating decision on appeal granted service connection for tinnitus and assigned an initial 10 percent rating from March 7, 2016.  In June 2016, the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), disagreeing with the effective date assigned (but not the rating assigned).  The RO then issued a statement of the case (SOC) in May 2017 addressing the issue of entitlement to an increased initial rating for tinnitus (but not an earlier effective date).  

The Veteran filed a substantive appeal in May 2017 disagreeing with the issue of "Increased rating and earlier effective date for tinnitus."  The RO then issued a supplemental statement of the case (SSOC) in August 2017 addressing the issue of entitlement to an earlier effective date for the award of service connection for tinnitus (but not an increased rating).  The October 2017 rating decision granted an earlier effective date for the award of service connection for tinnitus (but not a higher rating).  The Veteran filed an NOD form in December 2017 disagreeing with both the disability rating and the effective date assigned.  

Based on this sequence of events, the increased rating claim for tinnitus arises from the October 2017 rating decision.  The Veteran did not file an NOD disagreeing with the disability rating assigned after the earlier, April 2016 rating decision.  (The May 2017 substantive appeal, which was not on a standard NOD form, may not be recognized as a valid NOD as to that issue.  See 38 C.F.R. § 20.201(a)(1).)  

As a result of this, notwithstanding the RO's mistakenly identifying the issue in the May 2017 SOC, the increased rating issue had not been placed into appellate status at that time.  The subsequent SSOC in August 2017 did not treat an increased rating claim as timely appealed, and the issue was not certified to the Board.  Thus, the increased rating claim for tinnitus arises from the October 2017 rating decision and not the April 2016 rating decision.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  The earlier effective claim for tinnitus, however, arises from the April 2016 rating decision as the Veteran timely appealed that issue and the October 2017 rating decision did not grant the full benefit sought on appeal.  See, e.g., See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  The RO's August 2017 SSOC treated the issue as if an appeal had been perfected.  Therefore, the Board will waive any jurisdictional defect as to that issue.  See Percy v. Shinseki,  23 Vet. App. 37, 45 (2009).  

In September 2017 and January 2018, the Veteran submitted additional evidence.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeals.  See 38 U.S.C. § 7105(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for lumbar strain; service connection for residuals, prostate cancer; service connection for a bilateral leg condition; an effective date prior to July 25, 2013, for the award of service connection for bilateral hearing loss; an initial disability rating in excess of 10 percent for tinnitus; and an initial compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a back condition in a January 2003 rating decision, which he appealed, but did not perfect his appeal by filing a substantive appeal.  

2.  The evidence received since the January 2003 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  A psychiatric disability manifested by depressive disorder with anxiety features began in service.  

4.  There is no diagnosis of sleep apnea.  

5.  A July 2002 claim of service connection for tinnitus became final, and the next claim filed for that condition was received on July 25, 2013, the current effective date.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a psychiatric disability manifested by depressive disorder with anxiety features are met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for sleep apnea are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for assignment of an effective date earlier than July 25, 2013, for the award of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

The Veteran filed an original claim of service connection for a back condition in March 1999.  The RO denied the claim in a January 2003 rating decision.  He filed an NOD in October 2003, and the RO issued an SOC in December 2003.  He did not file a substantive appeal and no further evidence was received during the appeal period.  Therefore, the claim became final.  Moreover, no further STRs have been received.  Accordingly, the claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

The RO denied the claim on the basis that the STRs showed no complaints or treatment for a back condition; the first evidence of a back condition was approximately 32 years after service; and there was no evidence of a nexus to service.  

The Veteran filed the instant petition to reopen in July 2013.  Since that time, the Veteran filed an August 2016  statement from a private mental health profession, which indicated that there is a comorbidity between chronic musculoskeletal disabilities and psychiatric conditions, plus "[t]he occurrence of physical injury that results in chronic pain are relatively common in the military occurring from basic training to after discharge."

The Board finds that this evidence is "new" because it was not before the adjudicator in January 2003.  The Board also finds that the new evidence is "material" because it relates to whether a current low back disorder is secondary to the now-service-connected psychiatric disability.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a back condition.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Psychiatric Disorder

The Veteran is currently diagnosed with depressive disorder with anxiety features, as established by an August 2016 private examination.  

The Veteran's service treatment records (STRs) do not indicate any symptoms of a psychiatric condition.  More recently, however, he has been seen at VA.  In September 2005, it was noted that he had "many classical signs and symptoms of [obsessive-compulsive disorder]," and "[t]his behavior has been going on for years."  

As an example, it was noted that "when he was in the Army, he had a perfect locker and trunk[.]"  His sister and ex-wife also provided statements in April 2014 indicating symptoms proximate in time to service.  

The Board finds that this lay evidence is credible and competent evidence of symptoms since service.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Finally, a private examiner in August 2016 indicated that the Veteran's symptoms were "caused/aggravated by medical conditions [and] which is more likely than not began in the service and aggravated by his stated service-connected medical conditions."  In reaching this conclusion, the examiner cited the relevant evidence, including the lay statements highlighted above.  The examiner also mentioned the Veteran's only service-connected disability, tinnitus.  The examiner explained that "[r]esearchers have also found out a strong association between veterans with tinnitus and hearing loss problems to be a strong predictor of mental illness."

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the private examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly, the claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Sleep Apnea

First, there is no indication of a current diagnosis.  The Veteran's VA medical records, such as an April 2017 VA Optometry consultation, repeatedly indicate that he did not have sleep apnea.  

The Veteran wrote in his claim form that he was seeking service connection for sleep apnea, but he provided no indication of when or where this diagnosis was made.  To this extent, some symptoms of sleep apnea may be observable by a lay person, but he provided no indication of symptoms of sleep apnea.  Otherwise, a diagnosis of sleep apnea is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Thus, his bare statement on the claim form indicating "sleep apnea" is not competent evidence of a current disability or symptoms of that disability.  See Fountain, 27 Vet. App. at 274-75.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992)(internal citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Here, as there is currently no indication of a diagnosed medical condition, the claim must be denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  

Effective Date

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36   (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing; the right to initiate an appeal by filing a Notice of Disagreement (NOD) which will entitle the individual to a Statement of the Case (SOC) for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected.  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 C.F.R. § 3.103(f). 

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012); Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  A timely filed NOD places the issue(s) into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Also, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431, (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107(b)).

The Veteran filed an original claim of service connection for hearing loss in December 1980.  There is no indication, including upon a liberal reading, that he was claiming tinnitus at that time.  He specifically identified "[h]earing loss," but no other conditions or symptoms.  A statement from a prior doctor was obtained in January 1981.  It referred to prior to treatment for otitis externa, but no indication of tinnitus.  His STRs were also received, and they do not indicate symptoms of tinnitus.  Thus, the December 1980 claim did not reasonably raise a claim of service connection for tinnitus.  

In March 2002, the Veteran filed an informal claim of service connection for "ears" and a "head injury that causes dizziness and blurred vision and back."  The RO interpreted this as a claim of service connection for tinnitus.  The claim was denied in a January 2003 rating decision.  The Veteran filed an NOD in October 2003, and the RO issued an SOC in December 2003.  The Veteran did not file a substantive appeal, and no further information or evidence was received within the appeal period.  Therefore, this claim became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed the instant claim of service connection in July 2013.  In developing that claim, the RO in October 2013 obtained VA medical records beginning from April 1997.  Previously, in his March 2002 claim form, the Veteran had identified having had treatment at VA starting in 1965.  Thus, the VA treatment records were constructively received at the time of his March 2002 claim.  See, e.g., Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143, at *25 (Vet. App. Feb. 8, 2018).  The RO only obtained VA medical records since April 2001 in developing the March 2002 claim.   

The fact that the Veteran had previously identified these medical records in his March 2002 claim does not vitiate the finality of that earlier claim.  First, the earlier records are not relevant as they provide no indication of tinnitus.  Second, the records received in October 2013 were not constructively received during any applicable appeal period.  See id.  Thus, even if they were new and material, they would only have provided a basis for reopening the claim, but not piercing the finality of the prior determination.  See 38 C.F.R. § 3.156(b), (c).  

In short, the Veteran filed an original claim of service connection for tinnitus in March 2002.  That claim became final.  The July 2013 claim, which was successfully reopened and granted, is the next claim filed for tinnitus.  

There is no material dispute that entitlement to service connection had arisen by the time he filed his July 2013 claim.

In light of the foregoing, the Board is unable to assign an effective date earlier than July 25, 2013, for the award of service connection for tinnitus, even after resolving all reasonable doubt in the Veteran's favor.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date the Veteran filed his petition to reopen on July 25, 2013, there is no legal basis to assign an effective date earlier than that date.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Consequently, the appeal is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, regarding the claim of service connection for a psychiatric condition, the Board's decision represents a complete grant of the benefit sought on appeal, so no discussion of VA's duty to notify and assist is necessary.  Regarding sleep apnea, the Veteran was not sent a comprehensive letter prior to the April 2016 rating decision on appeal.  See 38 U.S.C.A. § 5103.  However, the Veteran submitted his claim on a VA form 21-526EZ in March 2016.  The VA form contains standard language that satisfied the duty to notify provisions.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the earlier effective date for tinnitus, the Veteran was sent a notice letter in April 2002 concerning his underlying claim of entitlement to service connection, which was granted in the rating decision now on appeal.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  His records from the Social Security Administration (SSA) were not obtained, but the VA medical records, such as in August 2016, show that this was for his lumbar spine.  Thus, there is no indication that the SSA records may pertain to sleep apnea.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

A VA examination was not conducted to address sleep apnea.  However, there is no indication of a current diagnosis, symptoms, or, correspondingly, any relationship to service, such as continuous symptoms.  Therefore, a VA examination is not needed.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also, e.g., Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  

VA examinations have been conducted to address tinnitus and, at this stage, there is no material dispute that tinnitus arose from an injury during service.  As such, a further VA examination is not needed to address tinnitus.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

ORDER

As new and material evidence has been received to reopen the claim of service connection for lumbar strain, the appeal to this extent is allowed, subject to further action as discussed herein below.

Service connection for a chronic acquired psychiatric disorder to include anxiety and depression (claimed as "mental condition") is granted.

Service connection for sleep apnea is denied.

An effective date earlier than July 25, 2013, for the award of service connection for tinnitus, is denied.  

REMAND

After conducting a preliminary review of the remaining issues, the Board finds that further evidentiary development is warranted before a final decision may be reached.  

Bilateral Hearing Loss and Tinnitus

The claim for an earlier effective date for the award of service connection for bilateral hearing loss, plus the increased rating claims for tinnitus and hearing loss must be remanded for issuance of an SOC.  The claims were adjudicated in an October 2017 rating decision.  The Veteran, through his representative, filed a 
VA Form 21-0958, Notice of Disagreement (NOD), in January 2018.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Lumbar Strain

The claim of service connection for lumbar strain is remanded for Social Security Administration (SSA) records and a VA examination.  

An August 2016 VA Psychiatry record indicates that the Veteran received SSA disability benefits due to his back.  As those records are identified as potentially, relevant, they should be obtained.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 

The Veteran stated in April 2002 that he injured his back during service when the concussion from an artillery gun picked him up and threw him in the air, injuring his back.  He was in the hospital for four days and received treatment every day for a long time in service.  The Veteran's service treatment records (STRs) document this event, which occurred September 1964, although there is no indication of back complaints.  

More recently, his VA medical records, such as in January 2003, repeatedly refer to symptoms beginning with a work-related injury in 1997.  The medical records contemporaneous with the 1997 injury indicate "some [prior] problems with muscular strain to his back in the past[.]"  However, they do not indicate symptoms since service, nor has the Veteran alleged symptoms since service.  

In a recent submission from his attorney in January 2018, there is an indication that low back pain may be secondary to a psychiatric condition.  As the Board is granting the claim of service connection for a psychiatric condition, this indicates that a low back condition may be secondary to the psychiatric condition.  

A VA examination is needed to address the complex medical questions raised by this claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prostate Cancer

As with the claim of service connection for prostate cancer, the available VA medical records, such as n April 2009, show that the Veteran received treatment at a private (non-VA) medical center for prostate cancer.  Because those identified records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(e)(2).  

Bilateral Leg Condition

The claim of service connection for a bilateral leg condition must be remanded as intertwined with the claim of service connection for a low back disorder.

His VA medical records in September 2012 show that he was treated for lower extremity edema secondary to venous insuffiency.  He has also voiced complaints, such as in October 2008, that he had low back and leg pain.  This evidence indicates a current diagnosis in the bilateral legs and a possible relationship to a low back condition.  As such, the two claims are interrelated.  As such, the instant claim must be remanded with the low back claim.  

Headaches

In a January 2018 brief, the Veteran's private attorney argued that the Veteran's headaches are aggravated by his service-connected tinnitus.  He submitted some articles discussing this relationship.  

The Veteran also wrote in a March 2002 statement that he had headaches at the time of an injury during service, where "[a] shell from the guns thr[ew] me through the air."  His STRs confirm complaints of frontal headaches in September 1964 after he stood close to a 155 howitzer that had fired.  

Notably, an April 2016 VA examination referred to the Veteran's statement that he had migraine headaches dating back to high school.  The VA examiner gave a negative opinion, but did not discuss the in-service complaints of headaches, the likelihood that headaches may have preexisted service, or whether his current headaches may be aggravated by tinnitus.  

Thus, a new VA examination is needed to address these complex medical questions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC with respect to the claims for an earlier effective date for the award of service connection for bilateral hearing loss, plus the increased rating claims for tinnitus and hearing loss.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at Davis Memorial Hospital for prostate cancer.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

If possible, the Veteran should submit any new pertinent records himself in order to expedite this case and insure all records have been found. 

3.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to address the claimed lumbar spine disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all lumbar spine disorders found extant.  The examiner should also diagnosis any related neurological conditions.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the primary medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, the examiner is asked to consider and address an August 2016 private psychologist's opinion indicating a comorbidity between chronic musculoskeletal pain and psychiatric conditions.  The examiner should also address articles submitted by the Veteran's private attorney in January 2018, which also discuss this relationship.  

Please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed headache disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all headache disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition preexist the Veteran's active service, which began in July 1965? 

In answering this question, the examiner should consider the Veteran's statement to a prior VA examiner in April 2016 that he had been having migraine headaches dating back to high school.  

(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

In answering this question, the examiner is asked to address treatment during service in September 1964 for complaints of frontal headache and tinnitus after standing too close to a firing howitzer.  

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d) For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If not directly related to service on the basis of question (b), is any headache condition proximately due to, the result of, or caused by any other medical condition(s), such as service-connected tinnitus?  If so, please identify the primary medical condition(s).  

(f)  If not caused by another medical condition, has any headache disorder been aggravated (made worse or increased in severity) by any other medical condition(s), such as service-connected tinnitus?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering questions (e) and (f), the examiner is asked to consider and address articles the Veteran's private attorney submitted in January 2018 addressing the relationship between tinnitus and headaches.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 2-5, undertake any further action needed as a consequence of that development.  Then, if the full benefit sought has not been granted, issue a SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


